MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                              FILED
regarded as precedent or cited before any                                Oct 10 2018, 11:27 am

court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                    ATTORNEYS FOR APPELLEE
Arturo Rodriguez II                                       Curtis T. Hill, Jr.
Rodriguez Law, P.C.                                       Attorney General of Indiana
Lafayette, Indiana
                                                          Monika Prekopa Talbot
                                                          Supervising Deputy Attorney
                                                          General
                                                          Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

P.P.,                                                     October 10, 2018
Appellant-Respondent,                                     Court of Appeals Case No.
                                                          18A-JV-867
        v.                                                Appeal from the Clinton Circuit
                                                          Court
State of Indiana,                                         The Honorable Bradley K. Mohler,
Appellee-Petitioner.                                      Judge
                                                          Trial Court Cause Nos.
                                                          12C01-1801-JD-8
                                                          12C01-1803-JD-96



Barteau, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-JV-867 | October 10, 2018                   Page 1 of 8
                                          Statement of the Case
[1]   P.P. appeals the juvenile court’s dispositional order. We affirm.


                                                     Issue
[2]   P.P. presents one issue for our review, which we restate as: whether the

      juvenile court abused its discretion by awarding wardship of P.P. to the

      Department of Correction (DOC).


                                   Facts and Procedural History
[3]   On January 16, 2018, the State filed a delinquency petition in cause number

      12C01-1801-JD-8 (JD-8) alleging that P.P. had committed the offenses of theft
                                                                             1
      of a firearm, a Level 6 felony if committed by an adult, four counts of

      unauthorized entry of a motor vehicle, all Class B misdemeanors if committed
                        2
      by an adult, and three counts of theft, all Class A misdemeanors if committed
                        3
      by an adult. The following day, P.P. admitted to the allegations. The juvenile

      court entered a true finding to the charge of theft of a firearm as a Level 6

      felony and placed P.P. on supervised probation for twelve months and on home

      detention for ninety days. While on home detention, P.P. was only allowed to

      go to probation appointments, community correction appointments,




      1
          Ind. Code § 35-43-4-2 (2017).

      2
          Ind. Code § 35-43-4-2.7(d) (2014).
      3
          Ind. Code § 35-43-4-2.


      Court of Appeals of Indiana | Memorandum Decision 18A-JV-867 | October 10, 2018   Page 2 of 8
      counseling, work, school, church, and doctor appointments without prior

      approval of the probation department. Specific conditions of P.P.’s probation

      included attendance of weekly probation appointments, completion of seventy-

      five hours of community service at a not-for-profit agency, attendance and

      participation in moral reconation therapy, individual counseling and group

      counseling, drug screens, curfew of 8:00 p.m., no contact with J.M., gang

      members or anyone on probation, attendance at school with no problems and

      maintenance of passing grades, no possession or use of any weapons, and

      payment of fees and restitution.


[4]   On February 6, 2018, the State filed a petition alleging that P.P. had violated

      the terms of his supervision by cutting off his house arrest monitor, taking

      unauthorized leave at 3:12 a.m., and failing to pay fees and restitution. On

      March 15, 2018, the State filed an amended petition alleging all of the

      violations contained in the February 6 petition and adding further violations of

      taking additional unauthorized leave, testing positive for THC and

      Benzodiazepines, committing the offense of escape by removing his ankle

      monitor and leaving his residence on March 14, and snorting pills. This

      petition was soon followed by a second amended petition filed on March 19

      alleging, in addition to all of the prior allegations, that P.P. had violated the

      terms of his supervision again by cutting off his ankle bracelet and leaving his

      residence, thereby committing the offense of escape on March 17. P.P.’s

      commission of the offense of escape on March 14, also resulted in the filing of




      Court of Appeals of Indiana | Memorandum Decision 18A-JV-867 | October 10, 2018   Page 3 of 8
      an additional delinquency petition under cause number 12C01-1803-JD-96 (JD-

      96).


[5]   At a hearing on these matters, P.P. admitted to committing the offense of

      escape and to violating his probation based on the escape and the unauthorized

      leaves. The juvenile court awarded wardship of P.P. to the Indiana Boys’

      School in the DOC. P.P. now appeals.


                                       Discussion and Decision
[6]   P.P. contends the juvenile court abused its discretion when it awarded

      guardianship of him to the DOC because less restrictive options were available.

      Specifically, P.P. argues that he should have been continued on home detention
                                                  4
      and given “more counseling.” Appellant’s Br. p. 12.


[7]   The choice of the specific disposition of a juvenile adjudicated to be delinquent

      is a matter within the sound discretion of the juvenile court. J.S. v. State, 881

      N.E.2d 26, 28 (Ind. Ct. App. 2008). This discretion is subject to the statutory

      considerations of the welfare of the child, the safety of the community, and the




      4
        P.P. additionally claims that the trial court erred by failing to show “how the safety of the community was
      at risk.” Appellant’s Br. p. 11. We note the statute is not written to require such a showing; rather, the
      statute provides that the juvenile is required to be placed in the least restrictive setting only if it is consistent
      with the safety of the community and the best interest of the child. See K.A. v. State, 775 N.E.2d 382, 387
      (Ind. Ct. App. 2002) (quoting Ind. Code § 31-37-18-6), trans. denied. The statute is written in the conjunctive;
      therefore, both factors must be satisfied in order to place a juvenile in the least restrictive setting. However,
      the converse is not true—one need not show the absence of both factors to place a juvenile in a more
      restrictive setting. Thus, as is the situation in this case, negating just one of the factors is sufficient to place
      the juvenile in a more restrictive setting.



      Court of Appeals of Indiana | Memorandum Decision 18A-JV-867 | October 10, 2018                          Page 4 of 8
      policy of favoring the least harsh disposition. Id. We will reverse a juvenile

      disposition only for an abuse of discretion, which occurs when the juvenile

      court’s action is clearly erroneous and against the logic and effect of the facts

      and circumstances before the court, or the reasonable, probable, and actual

      inferences drawn therefrom. Id. Accordingly, the juvenile court is accorded

      wide latitude and great flexibility in its dealings with juveniles. Id.


[8]   Indiana Code section 31-37-18-6 (1997) sets forth the following factors a

      juvenile court must consider when entering a dispositional decree:


              If consistent with the safety of the community and the best
              interest of the child, the juvenile court shall enter a dispositional
              decree that:


              (1) is:


                        (A) in the least restrictive (most family like) and most
                        appropriate setting available; and


                        (B) close to the parents’ home, consistent with the best
                        interest and special needs of the child;


              (2) least interferes with family autonomy;


              (3) is least disruptive of family life;


              (4) imposes the least restraint on the freedom of the child and the
              child’s parent, guardian, or custodian; and




      Court of Appeals of Indiana | Memorandum Decision 18A-JV-867 | October 10, 2018   Page 5 of 8
               (5) provides a reasonable opportunity for participation by the
               child’s parent, guardian, or custodian.


       Although this section requires the juvenile court to select the least restrictive

       placement, that requirement is limited by the safety of the community and the

       best interest of the child. D.B. v. State, 842 N.E.2d 399, 405 (Ind. Ct. App.

       2006). Thus, the statute recognizes that, in certain situations, the best interest

       of the child is better served by a more restrictive placement. Id. at 406.


[9]    Here, before being committed to the DOC, P.P. was given the chance to

       conform his behavior, but he squandered that opportunity. After admitting to

       what would have been a Level 6 felony theft of a firearm and dismissal of seven

       other charges in JD-8, P.P. was placed on home detention for ninety days and

       supervised probation for twelve months. The court presented P.P. with some

       incentive to alter the wayward path he was on by providing that his probation

       could be shortened or modified to unsupervised, depending on his compliance,

       and ordered him to attend counseling. In addition, in its disposition order the

       court warned P.P. that any new charges may result in his placement at the

       DOC.


[10]   Following the court’s disposition order of January 17, P.P. was placed on

       probation and home detention. Scarcely more than a week later, on January

       26, P.P. cut off his home detention bracelet. Three days later, without

       authorization to do so, he left his residence at 3:12 a.m. Again, on March 10,

       P.P. left his residence without authorization, and, three days later, he tested

       positive for THC and Benzodiazepines. The following day, on March 14, he
       Court of Appeals of Indiana | Memorandum Decision 18A-JV-867 | October 10, 2018   Page 6 of 8
       committed the offense of escape by removing his home detention bracelet and

       leaving his residence. On this occasion, P.P.’s father advised the probation

       department that he caught P.P. snorting pills, and then P.P. left the residence.

       When found and returned home, P.P. stated that “life is unfair.” Appellant’s

       App. Vol. II, p. 52. Just three days later, P.P. again committed the offense of

       escape by cutting off his home detention bracelet and leaving his residence.


[11]   In announcing its decision, the juvenile court observed that P.P. “did well for a

       little bit and then kinda got spiraling out of control again.” Tr. p. 14. The court

       pointed out that P.P.’s offenses are felonies, for which P.P. can be sent to adult

       court and which will hinder him in obtaining a job and other opportunities.

       The court explained that the purpose of juvenile court is to help P.P. “get back

       on track and make good decisions before [he] become[s] an adult.” Id. The

       court further stated that it “would love to put [P.P.] back on home detention”

       but that it did not believe that was in P.P.’s best interest because “it wasn’t

       sinking into [sic] [him].” Id. at 14-15. In placing P.P. at the DOC, the court

       explained that the length of the wardship was largely dependent on P.P.’s

       progress, behavior, and attitude. The court also told P.P., “You know,

       ultimately we want you back out cause we want you in the community with

       your family.” Id. at 15.


[12]   The nature of the juvenile process is rehabilitation and aid to the juvenile to

       direct his or her behavior so that he or she will not later become a criminal.

       S.C. v. State, 779 N.E.2d 937, 940 (Ind. Ct. App. 2002), trans. denied. Moreover,

       as noted, by its terms Indiana Code section 31-37-18-6 recognizes that while

       Court of Appeals of Indiana | Memorandum Decision 18A-JV-867 | October 10, 2018   Page 7 of 8
       less restrictive placement options may be available, in certain situations a less

       restrictive placement is not consistent with the best interest of the child. P.P.

       was sixteen at the time of disposition and clearly in need of rehabilitation while

       still a juvenile and before his delinquent conduct becomes criminal, especially

       given that these adjudications involved felony charges. P.P.’s continuing

       behavior during the short time he was on probation and home detention,

       especially after a seemingly compliant period, indicated that he is unable or

       unwilling to abide by less restrictive options and placed successful rehabilitation

       in serious jeopardy. Thus, given the nature of these offenses, P.P.’s inability to

       abide by the rules, and the court’s thoughtful consideration of its options, this is

       a situation in which commitment to a less restrictive environment than DOC is

       not in the best interest of P.P. or of the community.


                                                 Conclusion
[13]   For the foregoing reasons, we conclude the juvenile court did not abuse its

       discretion in committing P.P. to the DOC.


[14]   Affirmed.


       Crone, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-JV-867 | October 10, 2018   Page 8 of 8